Citation Nr: 1629334	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-44 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral elbow disorder.  

The Veteran testified at a hearing before a RO Decision Review Officer in October 2009.  In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In July 2013, the Board remanded the instant claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection is warranted for a bilateral elbow disorder based upon service incurrence.  He related that while in service, he fell out of a tree and fractured both of his wrists.  During that fall, he also jammed his arms injuring his elbows.  He stated that he did not receive treatment for his elbows, but he has had problems with them since that time.  In the alternative, he argues that his bilateral elbow disorder is aggravated by his service-connected bilateral wrist injury residuals.  

A review of service treatment records reveals that the Veteran received treatment for his right and left elbows in service, not in connection with his 1974 fall from a tree.  He was treated prior to that time.  He was seen with elbow complaints in August, October, and November 1973.  

In October 2008, the Veteran underwent VA examination of the elbows.  The examiner opined that the Veteran's bilateral elbow disorder could not likely be caused by his service-connected wrist injury.  The examiner discussed right elbow complaints of November 1973.  However, she did not address the Veteran's other inservice elbow complaints.  Moreover, she did not address whether it was at least as likely as not the bilateral elbow disorder was incurred in service, not giving an opinion on a direct service connection basis.  The July 2013 Board remand indicated that this was to be addressed in another VA examination, and also that the bilateral elbow disorder should be addressed on a secondary basis, considering aggravation.  This was also not done.  The remand mistakenly requested an opinion as to whether the Veteran's service-connected bilateral wrist disability caused or aggravated his right knee disorder.  This should have been stated whether the bilateral elbow disorder was caused or aggravated by his service-connected bilateral wrist disability.  Therefore, another VA examination with the correct opinions is warranted.   

The Veteran also indicated that he was an employee of the Postal Service and he was placed on light duty because of his bilateral elbow disorder.  He was evaluated by their doctors in connection with his duty status.  Those records were to be obtained in connection with the claim.  There is no evidence that an attempt to seek these records was made by VA.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  In addition to requested a completed release of information form from the Veteran, the AOJ should also request from him the dates he received evaluation of his elbows by Postal Service medical personnel (contract medical personnel), and then the AOJ should attempt to obtain those records.   

3.  After the above development has been completed and all outstanding records have been associated with the claims file, if any, the Veteran should be scheduled for an appropriate VA examination of his bilateral elbow disorder.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).)  All indicated studies should be performed.  After examination of the Veteran and review of the claims file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's bilateral elbow disorder was due to or the result of an injury during active service.  Consideration of the Veteran's statements and the findings of treatment in the service treatment records should be considered.  

The Veteran's service-connected bilateral wrist disability caused or aggravated his bilateral elbow disorder.  

If it is determined that aggravation beyond the natural progress of the left and right elbow disorders exists due to service-connected disability, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of elbow symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should also consider the statement made by the Veteran at his Travel Board hearing indicating, in pertinent part, that he fell out of a tree and injured his left and right elbows at the same time that he injured his left and right wrists.  He reports being in pain since that time.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of all the evidence of record, to include any additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

